            Case 1:18-cv-02731-DCF Document 26 Filed 01/31/19 Page 1 of 2

                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #: _ _ __ _ _
 MARIA ENGBRECHT, et al.,
                                                                       DATE FILED: 1 /i' / i.01 e,
                                Plaintiff,
                                                                         18cv02731 (DF)
                -against-
                                                                         ORDER OF
                                                                         DISMISSAL
 MAHATT AN HELICOPTERS LLC, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act, the New York Labor Law, and

California Labor Law, which is before this Court on the consent of the parties pursuant to

28 U.S.C. § 636(c), the parties, having reached an agreement in principle to resolve the action,

have placed their proposed settlement agreement before this Court for approval. See Cheeks v.

Freeport Pancake House, Inc., 796 F .3d 1999 (2d Cir. 2015) (requiring judicial fairness review

of FLSA settlements). The parties have also submitted a letter to the Court, explaining why they

believe the proposed settlement agreement is fair, reasonable, and adequate. (Dkt. 25.) This

Court has reviewed the parties' submissions in order to determine whether the proposed

agreement (Dkt. 25-1) represents a reasonable compromise of the claims asserted in this action,

and, in light of the totality of the relevant circumstances, including the representations made in

the parties' letter, the terms of the proposed settlement agreement, and this Court's own

familiarity with this matter, it is hereby ORDERED that:

       1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs' claims in this action and to compensate

Plaintiffs' counsel for their legal fees, and the agreement is therefore approved.
              Case 1:18-cv-02731-DCF Document 26 Filed 01/31/19 Page 2 of 2



       2.        The Court notes that annexed to the proposed settlement agreement as Exhibit A

is a proposed Stipulation and Order of Dismissal with Prejudice, which the parties have executed

and have asked this Court to sign. That stipulation and proposed order recites that " [t]his Court

shall retain jurisdiction to enforce the parties' Settlement Agreement." (Id.) The proposed

settlement agreement also explicitly contemplates that, provided this Court accepts jurisdiction,

"[v]enue for any dispute between the Parties shall lie in [this Court]." (Dkt. 25-1 (proposed

settlement agreement ,r 7).) In light of the parties' stipulation, and in order to effectuate their

evident intent, this Court will retain jurisdiction over this matter for the purpose of enforcing the

settlement.

       3.       As a result of the Court' s approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       January 31 , 2019

                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
